ALLOWANCE
The after-final amendment filed 2/23/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 is being considered by the examiner.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 3-12, and 14-23 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a light-emitting device for a vehicle, comprising: a light source arrangement, which is arranged to emit light in the direction of a first half-space, a reflection hologram, which is configured to produce a light-emission signature during illumination in a direction that faces in a second half-space that is located opposite the first half-space, and a light-guiding body with a beam deflector, the light-guiding body comprising a first surface and a second surface opposite the first surface, wherein the reflection hologram is disposed on the second surface of the light-guiding body, wherein the beam deflector is configured to direct the light from the light source arrangement in the direction of the second half-space that is located opposite the first half space onto the hologram, the light-guiding body and the beam deflector formed as a unitary structure between the first surface and second surface, wherein the beam deflector is a curved reflective or diffractive surface designed to direct light coming from the light source arrangement as a spherical wave onto the hologram as a plane wave with respect to claim 1;
claim 6;
A light-emitting device for a vehicle, comprising: a reflection hologram having a first surface and a second surface disposed opposite the first surface, wherein the reflection hologram divides an area into a first half space and a second half space, the first half-space adjacent the first surface and the second half-space adjacent the second surface, a light source arrangement configured to emit light in the direction of the first half-space, and a light-guiding body with a beam deflector, the light-guiding body comprising a first surface and a second surface opposite the first surface, wherein the reflection hologram is disposed on the second surface of the light-guiding body, wherein the  beam deflector is configured to direct the light from the light source arrangement in the direction of the second half-space onto the hologram, the light-guiding body and the beam deflector formed as a unitary structure between the first and second surface, wherein the reflection hologram is configured to produce a light-emission signature during illumination in a direction that faces in the second half-space, and wherein the beam deflector is claim 22; as specifically called for in the claimed combinations.
The closest prior art, Koie (US 5,634,708), teaches a light-emitting device for a vehicle, comprising: a light source arrangement, which is arranged to emit light in a direction of a first half-space, a reflection hologram, which is configured to produce a light-emission signature during illumination in a direction that faces in a second half-space that is located opposite the first half-space, and a light-guiding body with a beam deflector, the light-guiding body comprising a first surface and a second surface opposite the first surface, wherein the beam deflector is configured to direct the light from the light source arrangement in the direction of the second half-space that is located opposite the first half space onto the hologram.
However, Koie, does not include the reflection hologram is disposed on the second surface of the light-guiding body, the light-guiding body and the beam deflector formed as a unitary structure between the first surface and second surface, wherein the beam deflector is a curved reflective surface designed to direct light coming from the light source arrangement as a spherical wave onto the hologram as a plane wave as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Koie reference in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inagaki (US 2016/0274360), Gu et al. (US 2011/0297229), Tillin et al. (US 2011/0162712) disclose a similar light-emitting device for a vehicle with a similar light guiding body and reflection hologram and curved surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875